276 S.W.3d 357 (2009)
STATE of Missouri, Plaintiff/Respondent,
v.
Larry TOWNS, Jr., Defendant/Appellant.
No. ED 91021.
Missouri Court of Appeals, Eastern District, Division Four.
January 20, 2009.
N. Scott Rosenblum, Brocca Leah Smith-co-counsel, Clayton, MO, for Appellant.
Shaun J. Mackelprang, Daniel McPherson-co-counsel, Jefferson City, MO, for Respondent.
Before BOOKER T. SHAW, P.J., KATHIANNE KNAUP CRANE, J., and MARY K. HOFF, J.

ORDER
PER CURIAM.
Larry Towns appeals from his conviction after a jury trial on misdemeanor charges of possession of a controlled substance (§ 195.202), third-degree assault of a law enforcement officer (§ 565.083), and resisting *358 arrest (§ 575.150). We have reviewed the briefs and the record on appeal, and we conclude that the trial court did not err. No precedential or jurisprudential purpose would be served by an opinion. A memorandum has been provided to the parties for their use only, setting forth the reasons for this order. We affirm pursuant to Rule 30.25(b).